


110 HR 6987 IH: Taxpayer Bailout Protection Act of

U.S. House of Representatives
2008-09-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6987
		IN THE HOUSE OF REPRESENTATIVES
		
			September 22, 2008
			Mr. Feeney (for
			 himself, Mr. Roskam, and
			 Mr. Garrett of New Jersey) introduced
			 the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To amend the Sarbanes-Oxley Act of 2002 to require
		  officers to repay bonus amounts received during a year in which their company
		  is subject to a taxpayer bailout, as well as the two previous
		  years.
	
	
		1.Short titleThis Act may be cited as the
			 Taxpayer Bailout Protection Act of
			 2008.
		2.Repayment of bonus
			 in case of taxpayer bailout
			(a)In
			 generalSection 304 of the
			 Sarbanes-Oxley Act of 2002 (15 U.S.C. 7243) is amended by adding at the end the
			 following new subsection:
				
					(c)Repayment of
				bonus in case of taxpayer bailout
						(1)In
				generalAn officer of an issuer shall pay to the Department of
				the Treasury any amounts received by such officer during a year as a bonus or
				other incentive-based or equity-based compensation from the issuer
				during—
							(A)a year in which the
				issuer is subject to a taxpayer bailout; and
							(B)the two years
				prior to a year in which the issuer is subject to a taxpayer bailout.
							(2)Taxpayer bailout
				definedFor purposes of this
				subsection, and with respect to an issuer, the term taxpayer
				bailout means—
							(A)the placement of the issuer under
				conservatorship, receivership, or other assumption of the management,
				governance, and control of the issuer by the Department of the Treasury or the
				Board of Governors of the Federal Reserve; or
							(B)an emergency loan of public funds made to
				the issuer by the Department of the Treasury or the Board of Governors of the
				Federal Reserve, if the Chairman of the Board of Governors of the Federal
				Reserve determines that such a loan is necessary to prevent the imminent
				failure of the
				issuer.
							.
			(b)Effective
			 dateThe amendment made by this section shall take effect with
			 respect to bonuses and other incentive-based or equity-based compensation
			 received by an officer after the date of the enactment of this Act.
			
